--------------------------------------------------------------------------------


  Loan Agreement  

by and between

YOU On Demand (Beijing) Technology Co., Ltd.

and

Yang Lan

and

Zhu Yun

[exhibit10-7x1x1.jpg]

April 5, 2016

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article   Page 1. DEFINITIONS AND INTERPRETATIONS 1 2. LOANS 3 3. REPAYMENT OF
LOANS 4 4. REPRESENTATIONS AND WARRANTIES 4 5. UNDERTAKINGS OF PARTY B AND PARTY
C 5 6. PENALTY INTEREST 7 7. CONFIDENTIALITY 8 8. BREACH 9 9. FORCE MAJEURE 9
10. GOVERNING LAW 10 11. DISPUTE RESOLUTION 10 12. MISCELLANEOUS 10


--------------------------------------------------------------------------------

This LOAN AGREEMENT (“Agreement”) is entered into on this April 5, 2016
(“Signing Date”) in Beijing, People’s Republic of China (“PRC”), by and between:

(1)

YOU On Demand (Beijing) Technology Co., Ltd., a limited liability company
incorporated under the laws of the PRC, with its registered address at Suite
2603, 26/F, Tower A, 10 Jintongxi Road, Chaoyang District, Beijing, PRC (“Party
A”);

    (2)

Yang Lan, a PRC citizen and holder of identity card number 110108196803315727,
whose residential address is at No. 602 Unit 1 18/F, No. 19 West Third Ring
North Road, Haidian District, Beijing, PRC (“Party B”); and

    (3)

Zhu Yun, a PRC citizen and holder of identity card number 630104197402260543,
whose residential address is at No.501, Room 13, 15th Floor, Liuheyuan,
Shijingshan District, Beijing, PRC. (“Party C”).

WHEREAS:

A.

Party A, through its affiliate, extended loans of RMB 19,800,000 and RMB
2,000,000 to individual bank accounts designated by Party B and Party C
(collectively, the “Loans”) for the purpose of establishing Tianjin
Sevenstarflix Network Technology Limited (“Company”) and developing its
business.

    B.

Party A, Party B and Party C wish to sign a written agreement formally setting
forth the terms and conditions for the loan arrangements among them.

NOW, THEREFORE, the parties agree as follows:

1.

DEFINITIONS AND INTERPRETATIONS

      1.1

Definitions. Unless otherwise provided in this Agreement, the following terms
shall have the meanings set forth below:


Business Day

means a day on which commercial banks are open for business in the PRC;

 









Call Option Agreement

means the call option agreement to be entered into among the parties and the
Company;

 







Confidential Information

means any information of a confidential nature relating to the parties and the
Company, including without limitation any confidential information concerning
their respective structure, business activities (including financial
information, client lists and business policies), technology, released or
unreleased software or hardware products, and marketing plans, regardless of the
format in which such information is stored or communicated, and including any
excerpts, summaries or other derivative products containing the same;


Loan Agreement - 1 -  


--------------------------------------------------------------------------------


Designated Person

means any person designated by Party A in writing;

 





 

Equity Interests

means the entire equity interests of the Company

 



held by Party B and Party C respectively;

 





Equity Pledge Agreement

means the equity pledge agreement to be entered into between the parties;

 





 

Event of Default

means any event as described in Article 2.4;

 





Force Majeure

means any fire, flood, war, act of government or other natural or man-made event
which is unforeseen by the parties (or if foreseen, reasonably unavoidable) and
which prevents the performance of this Agreement by any or all of the parties,
but excluding any shortage of credit or lack of funding which may affect Party B
or Party C’s ability to perform repayment of the entire amount or any portion of
the Loans;

 





Power of Attorney

means the irrevocable power of attorney issued by each of Party B and Party C on
Arpil 1, 2016, pursuant to which Party A or the Designated Person(s) shall be
authorised to act on behalf of Party B and Party C in exercising their rights
and obligations as shareholders of the Company;

 





Repayment Notice

means a written notice from Party A to either or both of Party B and Party C,
demanding partial or total repayment of the Loans;

 





Technical Services Agreement

means the Technical Services Agreement entered into between Party A and the
Company on April 1, 2016.


  1.2

Interpretation. All headings used herein are for reference purposes only and
shall not affect the meaning or interpretation of any provision. Any reference
to an Article or Appendix is to an article or appendix of this Agreement. For
purposes of this Agreement, the term “PRC” refers to Mainland China, and unless
explicitly stated herein does not refer to the Special Administrative Regions of
Hong Kong and Macau or the territory of Taiwan. References to the masculine
shall include the feminine and vice versa.


Loan Agreement - 2 -  


--------------------------------------------------------------------------------


2.

LOANS

        2.1

Timing and Amount. Party A, through its affiliate, extended the Loans to
individual bank accounts designated by Party B and Party C in full as of [ ],
2016. Each of Party B and Party C confirmed in writing to Part A their receipt
of the Loans and hereby represents that such designation is and was at his own
free will, and he will be responsible for any liability and consequence
resulting from the same.

        2.2

Purpose of the Loans. Each of Party B and Party C hereby represents that he
shall use the Loans solely for the establishment of the Company and for the
development of the Company’s business. Without Party A’s prior written consent,
neither Party B nor Party C shall use the Loans for any other purpose.

        2.3

Term of the Loans. The term of the Loans shall continue indefinitely until the
earlier of the following events, at which time they shall become immediately due
and repayable in full (including any applicable interest thereon, in accordance
with Article 3):

        2.3.1

the date on which Party B and/or Party C receives a Repayment Notice; and

        2.3.2

the date on which an Event of Default occurs.

        2.4

Event of Default. An Event of Default shall be deemed to have occurred if either
(or both of) Party B or Party C:

        2.4.1

makes, or attempts to make, any transfer of his Equity Interests in the Company
to which Party A has not consented;

        2.4.2

dies, or wholly or partially loses his capacity to perform civil or legal acts;

        2.4.3

is charged with a criminal offense; or

        2.4.4

becomes the subject of a third-party claim for an amount in excess of RMB
500,000.


Loan Agreement - 3 -  


--------------------------------------------------------------------------------


3.

REPAYMENT OF LOANS

        3.1

Repayment Method. The parties agree that the Loans shall be repaid through an
equity transfer transaction pursuant to which Party B and Party C each transfers
his Equity Interests in the Company to Party A and/or the Designated Person (as
the case may be), as follows:

        3.1.1

Party A has the right, but not the obligation at any time to purchase, or
authorise the Designated Person to purchase, all or part of Party B and/or Party
C’s Equity Interests in the Company at such price as Party A shall determine
(“Transfer Price”);

        3.1.2

All monies received by Party B and Party C through the payment of the Transfer
Price shall be used solely to repay Party A for the Loans, in such manner as
designated by Party A in accordance with this Agreement; and

        3.1.3

If the Transfer Price exceeds the principal amount of the Loans, the amount in
excess of the principal amount of the Loans shall be deemed as interest payable
on the Loans, and shall be payable to Party A in cash. Otherwise, the Loans
shall be deemed to be interest-free.

        3.2

Repayment upon Default. Upon the occurrence of an Event of Default, the entire
amount of the Loans, together with any applicable interest, will become
immediately due and payable.

        4.

REPRESENTATIONS AND WARRANTIES

        4.1

Party A’s Representations and Warranties. Party A represents and warrants as
follows:

        4.1.1

it is a company incorporated and validly existing under the laws of the PRC;

        4.1.2

it has all due power and authority to enter into and perform this Agreement;

        4.1.3

its execution and performance of this Agreement will not result in a breach of
any law, regulation, authorisation, or agreement to which it is subject; and

        4.1.4

this Agreement constitutes legal, valid, and binding obligations enforceable
against it.

        4.2

Party B and Party C’s Representations and Warranties. Each of Party B and Party
C represents and warrants as follows:


Loan Agreement - 4 -  


--------------------------------------------------------------------------------


4.2.1

he has contributed to the Company all of the capital required to hold his Equity
Interests in the Company in accordance with the laws of the PRC, and has
obtained a corresponding capital verification report issued by a qualified
accountant, upon the request and at the cost of Party A;

 

4.2.2

he has the legal capacity to enter into and perform this Agreement;

 

4.2.3

his execution and performance of this Agreement will not result in a breach of
any law, regulation, authorisation, or agreement to which he is subject;

 

4.2.4

this Agreement constitutes legal, valid, and binding obligations enforceable
against him; and

 

4.2.5

there is no on-going or pending dispute, action, arbitration, administrative
procedure or other legal proceeding against him.

 

5.

UNDERTAKINGS OF PARTY B AND PARTY C

 







5.1

Undertakings in Regard to the Company. Each of Party B and Party C undertakes to
vote in accordance with his Equity Interests in the Company and to take all
other necessary actions to ensure that the Company:

 

5.1.1

obtains or completes each (as appropriate) governmental approval, authorisation,
licence, registration and filing procedure which is necessary to perfect the
ownership of its respective assets and to engage in the businesses specified in
its business licence;

5.1.2

does not supplement or modify its articles of association or other constituent
documents, increase or reduce its registered capital, change its current
business activities, or alter its shareholding structure, without the prior
written consent of Party A;

 

5.1.3

manages its business and handles its financial and commercial affairs prudently
and in accordance with the relevant laws and codes of practice;

 

5.1.4

does not sell, transfer, pledge or otherwise dispose of any legal or beneficial
interest of its assets, businesses or income, or permit creation of such other
security interest thereon, without the prior written consent of Party A;


Loan Agreement - 5 -  


--------------------------------------------------------------------------------


  5.1.5

does not incur, inherit, warrant or permit the existence of any debt or
encumbrance without the prior written consent of Party A;

          5.1.6

does not enter into any contract valued in excess of RMB 10,000 without the
prior written consent of Party A, except in the ordinary course of business;

          5.1.7

does not, under any circumstance, enter into any contract valued in excess of
RMB 200,000 without the prior written consent of Party A;

          5.1.8

does not extend any loan or credit to any party, or provide any guarantee or
assume any obligation of any party, without the prior written consent of Party
A;

          5.1.9

provides all information relating to its operations and financial affairs to
Party A upon Party A’s request;

          5.1.10

obtains and maintains insurance with insurers acceptable to Party A, for an
amount and on terms and conditions which are comparable to the insurance
maintained by companies engaging in similar businesses with similar assets or
properties and in terms satisfactory to meet any insurance requirements at law
in the jurisdictions in which the Company operates;

          5.1.11

does not merge or consolidate with any third party or acquire or invest in any
third party, without the prior written consent of Party A;

          5.1.12

notifies Party A immediately should any legal action, arbitration or
administrative procedure relating to his/her assets, operations or income arise
or become likely to arise;

          5.1.13

does not pay dividends or distributions of any kind to its shareholders without
the prior written consent of Party A; and

          5.1.14

promptly notifies Party A in writing of the occurrence of any event which has or
might have a material adverse effect on its assets, obligations, rights or
operations.

          5.2

Personal Undertakings. Each of Party B and Party C further undertakes to:

          5.2.1

not sell, transfer, pledge or otherwise dispose of any of his Equity Interests
in the Company, or permit creation of such other security interest thereon,
without the prior written consent of Party A;


Loan Agreement - 6 -  


--------------------------------------------------------------------------------


 

5.2.2

enter into all necessary or appropriate agreements, take all necessary or
appropriate actions , and make all necessary or appropriate defences for the
Company for the purpose of maintaining ownership of his Equity Interests in the
Company (unless requested otherwise in writing by Party A) or as requested in
writing by Party A;

   

 

 

5.2.3

not cause any action and/or omission which may materially and adversely affect
the assets, operations or liability of the Company, without the prior written
consent of Party A;

   

 

 

5.2.4

appoint only persons nominated by Party A to serve as directors of the Company;

   

 

 

5.2.5

use all proceeds from the Transfer Price solely to repay the Loans (including
any applicable interest on the same), in accordance with this Agreement;

   

 

 

5.2.6

issue the Power of Attorney within 3 days after the establishment of the
Company;

   

 

 

5.2.7

execute the Call Option Agreement and Equity Pledge Agreement within 3 days
after the establishment of the Company;

   

 

 

5.2.8

take all actions to ensure that the Equity Pledge Agreement, Call Option
Agreement, Power of Attorney and Technical Services Agreement remain in full
effect and free of default for the duration of the Loans, and that each relevant
filing, registration procedure, approval, and governmental proceedings are duly
obtained or completed; and

   

 

 

5.2.9

strictly observe all the provisions and perform all of his obligations under
this Agreement, the Equity Pledge Agreement, the Call Option Agreement and the
Power of Attorney, and not cause or contribute to any action or omission that
may impair their validity or enforceability.

   

 

 

6.

PENALTY INTEREST

   

 

 

6.1

If either Party B or Party C fails to comply with his repayment obligations
under this Agreement, then interest shall be levied at the rate of 0.3% per day
(compounded daily) upon the outstanding amount of the Loans, beginning on the
date on which such amount becomes due and payable until the date on which the
overdue amount is settled in full.


Loan Agreement - 7 -  


--------------------------------------------------------------------------------


6.2

The aforesaid interest penalty shall be remitted by Party B and/or Party C (as
the case may be) in cash into a bank account designated in writing by Party A
within 5 days after such interest is levied.

        7.

CONFIDENTIALITY

        7.1

Confidentiality Obligations. Each party (“Receiving Party”) shall maintain the
strict confidentiality of any and all Confidential Information of the other
parties (“Disclosing Party”) to which it may become privy before or during the
performance of this Agreement, and shall not disclose any such Confidential
Information to any third party except to its relevant employees, officers,
affiliates and advisors (as applicable) on a “need-to-know” basis and provided
that the aforesaid recipients of Confidential Information are subject to written
confidentiality undertakings which are no less strict than the obligations set
out herein. Any Confidential Information of the Disclosing Party which is
received by the Receiving Party hereunder shall be used for the sole purpose of
performing this Agreement and such other purpose as the Disclosing Party shall
have permitted in writing.

        7.2

Exceptions. The disclosure of Confidential Information by the Receiving Party
shall not be deemed a breach of its confidentiality obligations under the
following circumstances:

        7.2.1

the Disclosing Party has given its prior written consent to the disclosure;

        7.2.2

the Confidential Information has entered the public domain through no fault or
wrongful act of the Receiving Party;

        7.2.3

the Confidential Information has been rightfully received by the Receiving Party
from a third party which developed such information independently and was not
subject to any confidentiality obligation with regard to the same;

        7.2.4

the Confidential Information was, prior to this Agreement or any other separate
non-disclosure agreement previously existing between the parties and
independently developed by the Receiving Party without the use, directly or
indirectly, of the Confidential Information; or

        7.2.5

where the disclosure of Confidential Information is required pursuant to law or
a court order of competent jurisdiction, provided that such disclosure shall be
limited to the extent required by such applicable law or court order, and
provided further that the Receiving Party has notified the Disclosing Party of
the need to disclose the Confidential Information in question, such that the
Disclosing Party shall have the opportunity to oppose the disclosure thereof by
means of any available objections or appeals.


Loan Agreement - 8 -  


--------------------------------------------------------------------------------


8.

BREACH

        8.1

Breach. A party shall be deemed to be in breach of this Agreement if:

        8.1.1

it fails to perform its obligations under this Agreement fully and in a timely
manner, and does not rectify any such failure within 30 days after written
demand from any other party requesting the same; or

        8.1.2

any representation or warranty made by such party hereunder is as of the Signing
Date, or later becomes, materially false, misleading or untrue.

        8.2

Liability for Breach. Any party that breaches this Agreement shall indemnify the
other parties against, and compensate them for, any damages or loss of any kind
incurred as a result, including third party claims.

        9.

FORCE MAJEURE

        9.1

A party who is not able to perform its obligations hereunder as a direct result
of Force Majeure, shall not be deemed to be in breach of this Agreement,
provided that the following conditions are satisfied simultaneously:

        9.1.1

its failure to perform its obligations hereunder has been directly caused by
Force Majeure;

        9.1.2

it has used commercially reasonable efforts to perform its obligations hereunder
and, has taken necessary precautions to reduce the losses to the other parties
arising from the Force Majeure;

        9.1.3

it has immediately informed the other parties in writing after the occurrence of
Force Majeure; and

        9.1.4

it has provided written information and supporting documentation, including a
statement of the reasons for the delay in implementing or partially implementing
this Agreement, within 15 days after the occurrence of Force Majeure.


Loan Agreement

- 9 -  


--------------------------------------------------------------------------------


10.

GOVERNING LAW

     

This Agreement shall be governed by and construed in accordance with the laws of
the PRC.

      11.

DISPUTE RESOLUTION

      11.1

If any dispute arises in connection with this Agreement, the parties shall
attempt in the first instance to resolve it through friendly consultations or
mediation. If any dispute cannot be resolved within 30 days after the
commencement of discussions, such dispute shall be referred to and finally
resolved by arbitration in Beijing under the auspices of the China International
Economic and Trade Arbitration Commission in accordance with the Commission’s
then-current arbitration rules. The arbitration shall be conducted in both the
Chinese and English languages before a tribunal of 3 arbitrators appointed in
accordance with the aforesaid rules.

      11.2

The arbitral award shall be final and binding on the parties. The winning party
may, at the cost and expense of the losing party(ies), apply to any court of
competent jurisdiction for enforcement of such arbitral award.

      11.3

During the period when the dispute is being resolved, except for the matters
under dispute, the parties shall continue performing this Agreement in all
respects.

      12.

MISCELLANEOUS

      12.1

Notices. All notices or other communications hereunder shall be written in
English, and delivered in person (including by courier), by first class mail or
facsimile, to the addresses set forth below. A notice shall be deemed to have
been delivered (a) on the date of signing of the delivery receipt in the case of
delivery in person (including by courier); (b) on the 10th day of the mailing
date in the case of delivery by mail; and (c) on the date recorded in the
transmission record in the case of facsimile, unless delivery is made after 5 pm
on a Business Day or on a non-Business Day in the place of receipt, in which
case delivery shall be deemed to occur at 9 am on the following Business Day.


Party A:

YOU On Demand (Beijing) Technology Co., Ltd.

     

Address:

Suite 2603, 26/F, Tower A, 10 Jintongxi Road, Chaoyang District, Beijing, PRC

  Tel: +86 10 8590 6561   Fax: +86 10 8590 6577   Attn: Grace He


Loan Agreement - 10 -  


--------------------------------------------------------------------------------


 

Party B:

Yang Lan

 





 

Address:

No. 602 Unit 1 18/F, No. 19 West Third Ring North Road, Haidian District,
Beijing, PRC

 

Tel:

+86 10 8776 2856

 





 

Party C:

Zhu Yun

       

Address:

No.501, Room 13, 15th Floor, Liuheyuan, Shijingshan District, Beijing, PRC.

 

Tel:

+86 138 0111 9910


  12.2

Entire Agreement. This Agreement constitutes the entire agreement among the
parties in respect of the subject matter hereof and shall supersede any previous
discussions, negotiations and agreements related thereto.

        12.3

Amendment. This Agreement may be amended only by a written agreement signed by
the parties, which amendment shall be attached to this Agreement as an Appendix.
If required by law, the parties shall obtain all requisite approvals from the
relevant authorities to give effect to the amendment.

        12.4

No Waiver. Unless otherwise agreed upon by the parties in writing, any failure
or delay on the part of any party to exercise any right, authority or privilege
under this Agreement, or under any other related agreement, shall not operate as
a waiver thereof; nor shall any single or partial exercise of any right,
authority or privilege preclude any other future exercise thereof.

        12.5

Severability. The provisions of this Agreement are severable from each other.
The invalidity of any provision of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement.

        12.6

Successors. This Agreement shall be valid and binding on the parties, their
successors and permitted assigns (if any).

        12.7

Assignment. Party B and Party C shall not assign any of their rights or
obligations hereunder without the prior written consent of Party A. Party A
shall have the right to assign all or any of its rights or obligations under
this Agreement to a Designated Person at any time. Party B and Party C shall
cooperate fully with Party A to affect any such assignment, including without
limitation signing any documentation.

        12.8

Counterparts. This Agreement may be executed in any number of counterparts. Each
such counterpart shall be deemed to be an original instrument, and all such
counterparts shall together constitute one and the same instrument.


Loan Agreement - 11 -  


--------------------------------------------------------------------------------


  12.9

Languages and Versions. This Agreement is executed in three (3) original sets
with both Chinese and English language versions. Each party shall retain one (1)
original set. The Chinese and English language versions shall have the same
legal effect.

[The space below has been intentionally left blank.]

Loan Agreement - 12 -  


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or have caused their duly
authorised representatives to execute this Agreement as of the date first
indicated above.

For and on behalf of
YOU On Demand (Beijing) Technology Co., Ltd.

(Company Seal)

Signature:   /s/ Polly Wang Name: Polly Wang Title: Legal Representative

Yang Lan

Signature: /s/ Yang Lan

Zhu Yun

Signature: /s/ Zhu Yun

 

 




Signature Page to Loan Agreement


--------------------------------------------------------------------------------